Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/26/2022.  Examiner’s provisional statutory double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson (US 3,301,197) in view of an alternate embodiment of Dodson (US 3,301,197) and in further view of Horne (GB190629137).
Claim 27:  Dodson discloses a pump (Figs. 2-3) comprising a fluid end (45), comprising a plurality of fluid end bodies (31/32) positioned in a side-by-side relationship, each fluid end body having a bore (note bore within 31/32) formed therein; a plurality of plungers (33/34), each plunger installed within a corresponding one of the 5bores and having a central fluid passage formed therein (Figs. 2-3); and a plurality of movable inlet conduits (50), each inlet conduit interconnecting with a corresponding one of the central fluid passages in the plungers (Figs. 2-3).  Dodson further discloses a power end (56/72) operatively connected to the fluid end.
Dodson is silent about an stationary inlet manifold supported above the fluid end body.  However, Dodson does teach using a stationary inlet manifold adjacent a fluid end body in Fig. 1 (note manifold near 18) and, while placement of the manifold is below the fluid end body, it would have been within the skill of a trained artisan to switch the inlet manifold with the outlet manifold such that it would be above the fluid end body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a manifold into the apparatus shown in Figs. 2-3 of Dodson as taught by Figure 1 in Dodson in order to help route fluid from a single source to multiple distributing pumps as well as to arrange the manifold above the associated fluid end body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As incorporated into the Figure 2 apparatus of Dodson, the inlet manifold would necessarily be connected with the first ends of the inlet conduits.  Additionally, while Dodson is not explicit about the bores being horizontal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pump to the horizontal, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Dodson requires an elastomeric tip upon each of its plunger bodies which adds a complex addition to every plunger to prevent leaks not only along their circumferential boundary but also in the radial direction at the interfaces with the rest of each plunger body.  A simpler seal option, one that is not made explicit by Dodson, is a packing seal installed within each borehole and engaging an outer surface of each plunger body such that each plunger body is movable within the borehole relative to the at least one packing seal.  Horne teaches a plunger pump (see Fig. 2) which uses a packing seal (e2) installed within a borehole (inside E) and engaging an outer surface of an associated plunger body (a2) such that the plunger body is movable within the borehole relative to the at least one packing seal (Fig. 2).  It would have been obvious before the effective filing date of the invention to substitute a packing seal of Horne for each elastomeric tip used by Dodson, in order to simplify each plunger and minimize leak pathways.
Claim 28:  Dodson and Horne teach the previous limitations.  Dodson further discloses a pump (Figs. 2-3), comprising the fluid end of claim 27 (Figs. 2-3); and a power end (56/72) operatively connected to the fluid end.

Allowable Subject Matter
Claims 1-5, 14-18, 25-26, 29-31 are allowed.  Regarding the subject matter of claims 1 and 18, see Examiner’s comments in his Final Rejection dated 5/20/2022 relating to the subject matter of claims 22 and 24.  Regarding the subject matter of claims 29-31, see Examiner’s comments in the Non-Final Rejection dated 10/21/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746